Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites “generating training data for the machine learning model.” Generating data is a mental process of evaluation that simply decides on values for data. Similarly, the steps of “generating first training input” and “generating second training input” are mental processes of evaluation that likewise involve nothing more than deciding values of data. The step of “generating first target output” is the same kind of mental process. This judicial exception is not integrated into a practical application because nothing practical is performed using the generated data. No action is taken in response to the outputs of the machine learning model; in fact, the present claim does not even recite any output being produced by the machine learning model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are 1) the preamble, which recites a method for training a machine learning model and 2) “providing the training data to train the machine learning model on (i) a set of training inputs comprising the first training input and the second training input, and (ii) a set of target outputs comprising the first target output.” The machine learning model is a generic computing component, and a “method for training” is recited as a high degree of generality, so these do not render the claim significantly more than an abstract idea. The step of “providing the training data to train the machine learning model” is merely transferring data, which is insignificant extra-solution activity. Since there is no detail about the machine learning model or how it is trained, it remains a generic computing component.
To overcome the rejection, the examiner suggests amending the claim to recite a practical application, such as “based on an output of the machine learning model, allocating resources to evaluate the target percentage of reports.”
Regarding Claims 2-5, they recite generating third, fourth, etc. input training data. All of these generating steps are mental processes of evaluation that simply decide on data values, in the same manner as in claim 1. The claims do not recite any additional elements.
Regarding Claim 6, it recites additional details about data in the reports. This constitutes insignificant extra-solution activity, which is not significantly more than an abstract idea.
Regarding Claim 7, it details the type of resources. This constitutes insignificant extra-solution activity, which is not significantly more than an abstract idea.
Regarding Claim 8, it recites numbers of reports and resources. These details are insignificant extra-solution activity, which is not significantly more than an abstract idea.
Regarding Claim 9, it recites “wherein each training input of the set of training inputs is mapped to the target output of the set of target outputs.” A mapping is a mental process of judgement or evaluation that simply decides which elements or values go together. So the present claim recites an abstract idea. There are no additional elements in the claim.
Regarding Claim 10, it recites “A method for using a trained machine learning model to estimate resources to use in order to evaluate a target percentage of reports submitted by users of a gaming platform where a number of the reports submitted vary over time.” Estimating resources is a mental process of judgement or evaluation that considers data and thinks up a number; this is an abstract idea. The present claim further recites “obtaining, from the trained machine learning model, one or more outputs identifying (i) a number of resources to evaluate the target percentage of the number of reports during the time period, and (ii) a level of confidence that the number of resources is sufficient to evaluate the target percentage of the number reports during the time period.” Identifying a number of resources and a level of confidence are mental processes of judgement or evaluation, arrived at by mentally considering data. This judicial exception is not integrated into a practical application because nothing practical is performed using the outputs of the machine learning model; the result of the claim is merely the data itself. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are the trained machine learning model, which is a generic computing component recited at a high degree of generality; and the steps of “providing” inputs to the machine learning model and “obtaining” outputs from the machine learning model, which are mere data gathering. There is nothing that renders the claim significantly more than an abstract idea.
To overcome the rejection, the examiner suggests amending the claim to recite a practical application, such as “based on the one or more outputs, allocating resources to evaluate the target percentage of reports.”
Regarding Claim 11, it recites “generating a forecast that estimates the number of resources to use in order to evaluate the target percentage of the number of reports during the time period in view of the level of confidence.” Generating a forecast is a mental process of judgement or evaluation. There are no additional elements recited.
Regarding Claim 12, it recites “determining whether the level of confidence that the number of resources is sufficient to evaluate the target percentage of the number of reports during the time period exceeds a threshold level of confidence; and responsive to determining that the level of confidence that the number of resources is sufficient to evaluate the target percentage of the number of reports during the time period exceeds the threshold level, generating the forecast.” The steps of “determining” are mental processes of judgement or evaluation that simply make decisions using data. The claim does not recite any additional elements.
Regarding Claim 13, it recites “providing to the trained machine learning model second input comprising the number of reports at a first point in time of the time period.” Providing data is a form of mere data gathering, which is insignificant extra-solution activity.
Regarding Claim 14, it recites providing additional inputs to the machine learning model. Providing data is a form of mere data gathering, which is insignificant extra-solution activity.
Regarding Claim 15, it merely specifies data values for the first number of reports.
Regarding Claim 16, it specifies the data used to train the machine learning model. This constitutes mere data gathering, which is insignificant extra-solution activity.
Regarding Claim 17, it recites elements substantially similar to those of claim 10, so it recites an abstract idea for the same reasons. The only additional elements in claim 17 are a memory and a processing device; these are generic computing components and therefore not significantly more than an abstract idea.
Regarding Claim 18, it recites elements substantially similar to those of claim 11, so it recites an abstract idea for the same reasons.
Regarding Claim 19, it recites elements substantially similar to those of claim 1, so it recites an abstract idea for the same reasons. The only additional elements in claim 19 are a memory and a processing device; these are generic computing components and therefore not significantly more than an abstract idea.
Regarding Claim 20, it recites elements substantially similar to those of claim 2, so it recites an abstract idea for the same reasons.

Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the rejections under 35 U.S.C. 101 detailed above. None of the prior art of record teaches the combination of elements in independent claims 1, 10, 17, or 19. Prodan, Radu, and Vlad Nae (“Prediction-based real-time resource provisioning for massively multiplayer online games,” Future Generation Computer Systems 25.7 (2009): 785-793) teaches using a neural network to predict demand load in multiplayer online games, and allocates resources in response to the prediction; but its resource allocation handles the game play itself and is in response to the game play load. It does not receive reports of content policy violations from users and does not estimate resources sufficient to evaluate the reports. Li et al. (U.S. Patent 9,923,785) teaches a reinforcement learning system that monitors changes in workload in a computing system and computes a cost of changing resource allocations, but does not include reports of content violations in a gaming system. Strauss (U.S. 2018/0253661) teaches a machine learning system that evaluates content posted to social media for violations and collects training data, but does not estimate resources sufficient to evaluate the reports. Bobotek (U.S. 2012/0028606) teaches determining if messages received from mobile devices is abusive, but does not describe training or machine learning and does not evaluate resources. Abretske et al. (U.S. Patent 11,003,499) teaches resource allocation in a gaming environment, but does not include reports of content violations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129